 1

 2 MCGREGOR W. SCOTT
   United States Attorney
 3 MEGAN A. S. RICHARDS
   Assistant United States Attorney
 4 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 5 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9
                                IN THE UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00090 LJO SKO

13                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
14                         v.                           FINDINGS AND ORDER

15   MARCELA HEREDIA,                                   DATE: November 27, 2018
                                                        TIME: 8:30 a.m.
16                               Defendant.             COURT: Hon. Lawrence J. O'Neill
17

18                                              STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:
21          1.     By previous order, this matter was set for a jury trial on November 27, 2018 at 8:30.

22          2.     By this stipulation, defendant now moves to vacate the trial and set a status conference on

23 December 10, 2018 at 8:30 a.m., and to exclude time between today’s date, and December 10, 2018.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes over ten thousand pages of discovery. All of this discovery has been either produced

27          directly to counsel and/or made available for inspection and copying.

28                 b)      Counsel for defendant represents that the defendant, Marcela Heredia, is pregnant


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        with a due date between October 21, 2018 and the end of October. Ms. Heredia will be unable to

 2        adequately participate in trial preparation and will be unable to attend court for the long hours

 3        expected during trial given the recuperation needed for approximately six to eight weeks

 4        following childbirth. Counsel will provide medical information as needed.

 5                c)      Additionally, counsel for the defendant’s husband is scheduled for an anterior

 6        cervical discectomy and fusion on October 8, 2018 with a recovery time of six to eight weeks,

 7        and will need assistance from counsel for the defendant for his recovery.

 8                d)      Based on the above medical conditions and availability of counsel, counsel for

 9        defendant desires additional time to review discovery with the defendant, prepare for trial,

10        maintain continuity of counsel, and discuss resolution of the case.

11                e)      Additionally, due to the unpredictable nature of recovery after childbirth, Counsel

12        for the defendant requests that the trial be vacated and a status conference be set. At the date of

13        the next status conference, Counsel for the defendant and Counsel for the government believe

14        that they will be in a better position to assess when this case should be set for trial.

15                f)      Counsel for defendant believes that failure to grant the above-requested

16        continuance would deny him/her the reasonable time necessary for effective preparation, taking

17        into account the exercise of due diligence.

18                g)      The government does not object to the continuance.

19                h)      Based on the above-stated findings, the ends of justice served by continuing the

20        case as requested outweigh the interest of the public and the defendant in a trial within the

21        original date prescribed by the Speedy Trial Act.

22                i)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23        et seq., within which trial must commence, the time period of November to December 10, 2018,

24        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results

25        from a continuance granted by the Court at defendant’s request on the basis of the Court’s

26        finding that the ends of justice served by taking such action outweigh the best interest of the

27        public and the defendant in a speedy trial.

28        4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

     STIPULATION REGARDING EXCLUDABLE TIME               2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3          IT IS SO STIPULATED.

 4

 5
     Dated: October 5, 2018                                 MCGREGOR W. SCOTT
 6                                                          United States Attorney
 7
                                                            /s/ MEGAN A. S. RICHARDS
 8                                                          MEGAN A. S. RICHARDS
                                                            Assistant United States Attorney
 9
10
     Dated: October 5, 2018                                 /s/ CAROLINE MCCREARY
11                                                          CAROLINE MCCREARY
12                                                          Counsel for Defendant
                                                            MARCELA HEREDIA
13

14

15

16                                         FINDINGS AND ORDER

17
     IT IS SO ORDERED.
18

19
        Dated:    October 9, 2018                           /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME             3
30    PERIODS UNDER SPEEDY TRIAL ACT
